DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deters U.S. Patent No. 5,350,128.
Claim 18, Deters teaches a method for removing individual sleeves 101 from a sleeve magazine 33 of a textile machine Abstract, wherein the sleeve magazine 33 further includes multiple transport elements 103,110 each with a plurality of holders 104 configured for holding a sleeve 101 Fig. 1, wherein the transport elements 103,110 are driven to move the holders 104 and sleeves 101 to a removal point of the sleeve magazine 33, and wherein a removal device 116 is arranged at the removal point 117 to remove the sleeves 33 from the holders 104, the method comprising: with a controller 111,148,112, controlling movement of the individual transport elements 103,110 such that the holder 104 of at least one of the transport elements 103,110 is moved with the sleeve 101 thereon to the removal point 117; and with the controller 111,148,112, actuating the removal device 116 and removing the sleeve 101 from the holder 104 at the removal point 117 while holders 104 of the remaining transport elements 103,110 are maintained outside of the removal point 117 so as not to interfere with removal of the sleeve 101 from the holder at the removal point 117 C3 L50-67; C6L15-50.
Claim 19, Deters teaches the removal device 116 is controlled to remove a plurality of the sleeves 101 at the removal point 147 from the holders 104 of a plurality of the transport elements 103,110.
Claim 20, deters teaches the transport elements 103,110 are individually activated via 111,112,148 to move the one of the holders 104 thereon to the removal point while remaining ones of the transport elements 103,110 are stationary.
Claim 22, Deters teaches the removal device 116 is configured and controlled to push the sleeve 101 from the holder 104 at the removal point 117.
Claim(s) 23-27 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halbo U.S. Patent No. 5,456,563.
Claim 23, Halbo teaches a sleeve magazine 3 for a textile machine Fig. 1, comprising: a plurality of transport elements 1, wherein each transport element 1 comprises a plurality of holders 2 arranged thereon for receipt of respective sleeves 6; a motor configured to drive the transport elements 1 in a path such that the holders 2 are moved to a removal point at 10 for removal of the sleeves 3 therefrom C2 L55-67; a removal device via 1 operably arranged at the removal point at 10; a controller in communication with the transport elements and the removal device 1, the controller configured to: control the individual transport elements such that the holder 2 with the sleeve 6 thereon of at least one of the transport elements 1 is moved to the removal point at 10; and actuate the removal device 1 to remove the sleeve 6 from the holder at the removal device 1 while maintaining the holders 2 of the other transport elements 1 outside of the removal point at 10 C15-45.
Claim 24, Halbo teaches the removal device 1 is configured to remove a plurality of the sleeves 6 from the holders 2 of a plurality of the transport elements 1 at the removal point at 10.
Claim 25, Halbo teaches the transport elements 1 are arranged adjacent to each other such that the removal point at 10 for the transport elements 1 are also adjacent to each other Fig. 1.
Claim 26, Halbo teaches the removal device 1 comprises a pusher element via 2 that engages and pushes the sleeve 6 from the holder 2 at the removal point at 10 C3 L45-55.
Claim 27, Halbo teaches the removal device 1 is pneumatically or electrically driven C3 L40-55.
Claim 30, Halbo teaches the holders 2 comprise pins or supports on which the sleeves 6 are placed Fig. 2.
Claim 31, Halbo teaches the transport elements 1 comprise a flexible member driven 7-10 in a revolving path and arranged transversely or longitudinally with respect to a longitudinal axis of the textile machine Fig. 1.
Claim 32, Halbo teaches the revolving path of 7-10 is an oval path or a multiple-deflection meandering path Fig. 1.
Claim 33, Halbo teaches the transport elements 1 are modular, each module arranged adjacent to one another transversely or longitudinally with respect to a longitudinal axis of the textile machine Fig. 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Deters U.S. Patent No. 5,350,128 in view of Hofsteede U.S. Patent No. 9,815,107.
Claim 21, Deters does not teach as Hofsteede teaches the removal device 24 is actuated upon detecting a position of the sleeve at the removal point with a sensor via 80 C3 L45-55. It would be obvious to one of ordinary skill to use the sensor of Hofsteede into the invention of Deters for additional control.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Halbo U.S. Patent No. 5,456,563 in view of Hofsteede U.S. Patent No. 9,815,107.
Claim 28, Deters does not teach as Hofsteede teaches a sensor 80 in communication with the controller 82 and disposed to detect a position of the sleeve at the removal point via 24 C3 L45-55. It would be obvious to one of ordinary skill to use the sensor of Hofsteede into the invention of Halbo for additional control.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Halbo U.S. Patent No. 5,456,563 in view of Deters U.S. Patent No. 5,350,128.
Claim 29, Halbo does not teach as Deters teaches a separate motor 111,112,148 or a separate clutch configured to each transport element 103,110. It would be obvious to use the control configuration of Deters into the invention of Halbo for additional stability and control of the holders.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://ww.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS